 

Emmaus Life Sciences, Inc. 8-K [emmaus-8k_091713.htm]

Exhibit 10.3

 

AGREEMENT

This Agreement (this “Agreement”) is entered into as of the 11th day of
September 2013 by and among Emmaus Life Sciences, Inc., a Delaware corporation
(the “Company”), Yutaka Niihara, the President and Chief Executive Officer of
the Company (“Niihara”), T.R. Winston & Company, LLC, a Delaware limited
liability company (“TRW”), and Sarissa Capital Management L.P. (“Sarissa”). TRW
and Sarissa are sometimes referred to herein collectively as the “Designating
Parties”, and each as a “Designating Party”.

 

Whereas, Sarissa on behalf of itself or its affiliates, wishes to purchase from
the Company, and the Company wishes to sell to Sarissa, certain shares (the
“Shares”) of the Common Stock of the Company (the “Common Stock”) in a private
placement of securities of the Company in accordance with the terms set forth in
certain Subscription Agreement (the “Subscription Agreement”) dated as of the
date hereof (the “Offering”); and

 

Whereas, as a condition to its purchase of the Shares, Sarissa has requested
that Niihara and the Company become a party to this Agreement and that
representatives of each of the Designating Parties be elected to the Board of
Directors of the Company (the “Board”); and

 

Whereas, the Board has determined that it is in the best interests of the
Company and its stockholders to expand the size of the Board to eight (8)
directors upon the closing of the Offering and, in accordance with applicable
corporate governance requirements, to appoint, and/or nominate for election by
the stockholders of the Company at the next meeting of stockholders at which
directors of the Company are to be elected, a total of three representatives of
the Designating Parties to serve as a director of the Company.

 

Now, therefore, in consideration of the mutual covenants herein contained and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Board of Directors of the Company.

 

(a)   As soon as reasonably practicable following execution of this Agreement
and the closing of the Offering, the Company agrees to expand the size of the
Board to eight (8) directors and to appoint the following individuals to serve
as directors of the Company:

 

i.a person selected by TRW, as the first designee of TRW (such first designee of
TRW and each subsequent designee of TRW being the “TRW Designee”); and

 

ii.and two persons selected by Sarissa, as the designees of Sarissa (such
designees of Sarissa and each subsequent designee of Sarissa being the “Sarissa
Designees”).

 

The Company agrees that from the date hereof to the date such designations first
become effective, without the prior approval of the Designating Parties, the
Company will not (and will cause all of its direct and indirect subsidiaries to
not) approve, effect, amend or enter into any agreements or transactions, create
or assume any obligations, or take any actions of the type set forth in Sections
1(g), 1(h) or 1(i) of this Agreement, in each case other than those expressly
contemplated herein or undertaken in the ordinary course of business consistent
with past practice.

 



 

 

  

(b)   Each of the Designating Parties shall furnish written notice of its
respective Designee to the Company at least ninety (90) days prior to any
election of directors; provided the Company shall provide each Designating Party
with notice of such requirement at least ten (10) days prior to the expiration
of such ninety-day period. In the absence of such notice by any such Designating
Party, the director(s) then serving and previously designated by such
Designating Party shall be nominated for reelection if still eligible to serve
as provided herein.

 

(c)   In the event any Designee of a Designating Party is unable to serve as a
nominee for election as a director or to serve as a director, for any reason,
such Designating Party shall have the right to submit to the Company for the
Company’s reasonable approval the name of a replacement (the “Replacement”) for
such Designating Party’s Designee and who shall serve as the nominee for
election as director or serve as director. If the proposed Replacement is not so
approved by the Company, each Designating Party shall have the right to submit
another proposed Replacement to the Company for the Company’s reasonable
approval. Each Designating Party shall have the right to continue submitting the
name of a proposed Replacement to the Company for the Company’s reasonable
approval until the Company approves that such Replacement may serve as a nominee
for election as director or to serve as a director whereupon such person is
appointed as the Replacement for such Designating Party’s Designee.

 

(d)   Each of Niihara and the Designating Parties agree to vote all shares of
the Common Stock and any other class of voting security of the Company now or
hereafter owned or controlled by them (collectively, the “Voting Stock”), and
otherwise to use their respective commercially reasonable best efforts as
shareholders of the Company, to elect as directors each of the Designees and
every other candidate nominated for election to the Board by the Compensation,
Nominating and Corporate Governance Committee of the Board. The Company shall
use its commercially reasonable best efforts to cause the election of the
Designees to the Board (including recommending that the Company’s stockholders
vote in favor of the election of the Designees and otherwise supporting them for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees in the aggregate).

 

(e)   Sarissa’s right pursuant to Section 1(a) to designate two individuals for
election as a member of the Board shall terminate on such date Sarissa ceases to
be the direct or indirect beneficial owner (as defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) of at least fifty percent
(50%) of the Shares purchased by Sarissa pursuant to the Offering. TRW’s right
pursuant to Section 1(a) to designate an individual for election as a member of
the Board shall terminate such date as the rights of Sarissa terminate pursuant
to this Section 1(e).

 

(f)  The Company hereby agrees that it shall (and shall cause all of its direct
and indirect subsidiaries to) operate under a detailed annual budget (including
R&D expenditures) approved in advance by: (i) if during the period prior to the
pricing of a firm commitment underwritten public offering by the Company of
shares of its Common Stock which results in aggregate cash proceeds to the
Company of not less than $20,000,000 and in connection therewith the Company
lists its Common Stock for trading on a national securities exchange, provided
that the price per share of such Common Stock is at least $5.00 at the time of
such listing (a “Qualified Initial Public Offering”), a unanimous vote of the
Board, or (ii) if after the closing of a Qualified Initial Public Offering, a
majority of the Board. Within 45 days following the consummation of the
Offering, the Company shall present to the Board a detailed budget for at least
the subsequent 12 months, such budget to be subject to the unanimous prior
written approval of the Board. Any changes or amendments to any such budget
during the period prior to a Qualified Initial Public Offering shall require the
unanimous prior written approval of the Board.

 



2

 

  

(g)  The Company hereby agrees that it shall not (and will cause all of its
direct and indirect subsidiaries to not) approve, effect, amend or enter into
any agreement or transaction with (including with respect to incurring,
repaying, forgiving or guaranteeing any indebtedness), or make any loan, payment
or distribution to or on behalf of, any of its officers, directors or affiliates
or any of their respective affiliates, in each case: (i) if during the period
prior to a Qualified Initial Public Offering, without the unanimous prior
written approval of the Board, or (ii) if after the closing of a Qualified
Initial Public Offering, without the approval of the Board or independent
committee thereof in accordance with the Company’s policies regarding related
persons transactions; provided, however, that this Section 1(g) shall not apply
to: (i) transactions with or loans, payments, or distributions to, the Company’s
direct or indirect wholly-owned subsidiaries; (ii) the performance of any
obligations of the Company in existence as of the date hereof in accordance with
the terms effective as of the date hereof; or (iii) transactions entered into in
the ordinary course of business with or for the benefit of the Company’s
directors and officers in accordance with the company’s plans and/or policies
regarding compensation and reimbursement .

 





(h)  The Company hereby agrees that, during the period prior to a Qualified
Initial Public Offering, it shall not (and will cause all of its direct and
indirect subsidiaries to not) enter into any transaction in respect of Exempted
Securities under clause (iv) of the definition thereof in the Subscription
Agreement or under Section 3(b)(v)(D) under the Warrants (as defined in the
Subscription Agreement), in each case, without the unanimous prior written
approval of the Board, except for issuances arising from transactions of the
following types:

 





(i) responding to existing contractual rights of convertible debt holders
seeking to convert to Common Stock at previously contracted pricing;

 

(ii) exercises of previously issued and outstanding warrants at the previously
contracted exercise price;

 

(iii) exercises of previously issued and outstanding stock options at the
previously contracted exercise price; or

 

(iv) exchanges of previously issued and outstanding Promissory Notes for Common
Stock at an exchange rate above $2.50 per share, provided that the Company may
not issue more than 2.55 million shares of Common Stock in such exchanges for
Promissory Notes.

 

(i) The Company hereby agrees that, during the period prior to a Qualified
Initial Public Offering, it shall not increase or decrease the size of the Board
without the unanimous prior written approval of the Board.

 

(j) The Company represent and warrants that the options and warrants to purchase
common stock of the Company beneficially owned by each of the directors of the
Company, and terms and expiration thereof, are as set forth in the Memorandum.

 

(k) The Company hereby acknowledges and agrees that notwithstanding any
confidentiality obligation contained in the Subscription Agreements, the
Warrants, or the Memorandum (as defined in the Subscription Agreements), (i)
Sarissa shall not be subject to any restriction on the use of confidential
information of the Company except (A) for any such restrictions imposed by US
securities laws and (B) from the date hereof through the period ending 12 months
following the termination of this Agreement, Sarissa shall not disclose any such
information except to any of its officers, employees or advisors that need to
know such information and that shall agree to maintain the confidentiality of
such information in accordance with this Agreement or as otherwise required by
any regulatory authority, law or regulation, or by legal process (in each case,
as determined by Sarissa’s legal counsel).

 



3

 

  

2. Representations and Warranties. Each of the parties hereto represents and
warrants to the other party that:

 

(a) Such party has all requisite company authority and power to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;

 

(b) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required company or other action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby;

 

(c) This Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms; and

 

(d) This Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

 

3. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given

 

(a) if to the Company, at the following address:

 

Emmaus Life Sciences, Inc.

20725 S. Western Avenue, Suite 136 

Torrance, CA 90501 

Fax: 

e-mail: 

Attention: 

 

(b) if to Niihara, at the following address:

 

Yutaka Niihara MD, MPH 

Address: 

Fax: 

e-mail:

 

(c) if to Sarissa, at the following address:

 

Sarissa Capital Management LP

660 Steamboat Road, 3rd Floor 

Greenwich, CT 06839

 

e-mail:mdipaolo@sarissacap.com

splatt@sarissacap.com

Attention: General Counsel

Chief Operating Officer

 



4

 

 



(d)   (e) If to TRW, at the following address: 

 

T.R. Winston & Company, LLC

 

Fax: 

e-mail: 

Attention:

 

(or, in any case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 2).

 

4. Assignment; Binding Effect. No party may assign its rights hereunder. This
Agreement (i) shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, legal representatives, successors and
assigns and (ii) shall inure to the benefit of the directors elected in
accordance with Section 1 hereof and their respective heirs and legal
representatives.

 

5. No Third Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other persons.

 

6. Term; Termination. Subject to the provisions of Section 1(e), this Agreement
shall have a term commencing on the date hereof and terminating on the latest of
(a) September 11, 2015 and (b) immediately prior to the pricing of a Qualified
Initial Public Offering.

 

7. Entire Agreement; Amendment and Waiver. This Agreement contains the entire
understanding of the parties with respect to its subject matter and supersedes
all prior negotiations, commitments, agreements and understandings heretofore
had between them with respect thereto. Except as otherwise provided herein, this
Agreement may be amended only by the written agreement of the Company, Niihara
and each Designating Party, and compliance with any provision of this Agreement
may be waived only by the written agreement of any party adversely effected by
such waiver. A waiver on one occasion shall not constitute a waiver or omission
on any further occasion.

 

8. Counterparts, Facsimiles. This Agreement may be executed in more than one
counterpart, each of which shall be deemed to be an original and all of which,
together, shall constitute one and the same agreement. Facsimile transmission of
execution copies or signature pages for this Agreement shall be legal, valid and
binding execution and delivery for all purposes.

 

9. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware
without regard to its principles of conflicts of laws.

 

10. Remedies. The parties agree and acknowledge that money damages are not an
adequate remedy for any breach of the provisions of this Agreement and that, in
addition to any other remedy a party may have for a breach of this Agreement,
that party may be entitled to an injunction restraining any such breach or
threatened breach, or a decree of specific performance, without posting any bond
or security. The remedy in this Section 10 is in addition to, and not in lieu
of, any other rights or remedies a party may have.

 

11. Nouns and Pronouns, Sections, Headings. Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice-versa. Section references herein refer to sections of this
Agreement unless expressly provided to the contrary. The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement.

 



5

 







 

12. Further Instruments and Actions. Each of the parties hereto agrees to
execute all such further instruments and documents, and to take all such further
actions, as any other party may reasonably require in order to effectuate the
terms and purposes of this Agreement.

 

13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14. Fees and Expenses. No party will be responsible for any fees or expenses of
any other party in connection with this Agreement.

 

15. Public Announcement. The Company agrees to obtain the written approval of
Sarissa prior to any public announcement or press release including the name of
Sarissa or any of its employees, except as required to comply with requirements
of applicable law (as determined by counsel to the Company), including, without
limitation, pursuant to the requirements of the U.S. federal securities laws. To
the extent practicable, so long as Sarissa or one or more if its affiliates
continues to be a direct or indirect beneficial owner of any of the Shares
purchased by Sarissa pursuant to the Offering, the Company agrees to provide
Sarissa the opportunity to review in advance any such disclosures that are so
required by applicable law naming Sarissa or any of its employees, including
those contained in any filing to be made with the Securities and Exchange
Commission.

 

Signature page follows

 



6

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  Emmaus Life Sciences, Inc.       By: /s/ Yutaka Niihara     Yutaka Niihara,
President and CEO         /s/ Yutaka Niihara   Yutaka Niihara, M.D., MPH, acting
in his   individual capacity         T.R. Winston & Company, LLC         By: /s/
Karen Kang Ting     Name: Karen Kang Ting, Vice President         Sarissa
Capital Management L.P         By: /s/ Seth P. Platt     Name: Seth P. Platt    
         Chief Operating Officer

 

Signature Page to Agreement

 

 



--------------------------------------------------------------------------------

 



